DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statements filed 15 October 2021 and 10 August 2022 have been fully considered.
Examiner notes that copies of the cited foreign patent documents and non-patent literature documents are found in the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, “at the surface thereof.”  It is unclear as to which surface of the phosphor layer the claim refers (e.g. top surface, bottom surface, side surface, etc.).
Claim 7 recites the limitation, “the semiconductor layer.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation, “the phosphor particles.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida et al. (US Patent Application Publication 2013/0106279, hereinafter Hayashida ‘279).
With respect to claim 1, Hayashida ‘279 teaches (FIGs. 6 and 7) a light emitting device as claimed, comprising:
a base (21) ([0037]);
a first terminal (29) and a second terminal (30) located at a surface of the base (21) ([0041]);
a light emitting element array chip (28, 36a, 36b, and 36c, 37, and 38) mounted on the base (21), the light emitting element array chip comprising:
a support substrate (28) ([0041]),
a plurality of first wirings (37) and a plurality of second wirings (38) disposed on the support substrate (28) ([0053]), and
a plurality of light emitting elements (36a, 36b, and 36c), each of the light emitting elements arranged on the first wiring (37) and the second wiring (38) and electrically connected to the first wiring and the second wiring ([0052]); and
a plurality of wires (41 and 42) including a first wire (41) connecting the first wiring (37) to the first terminal (29), and a second wire (42) connecting the second wiring (38) to the second terminal (30) ([0057]).

With respect to claim 2, Hayashida ‘279 teaches wherein, in a plan view, the light emitting element array chip (28, 36a, 36b, and 36c, 37, and 38) is mounted on the base (21) such that the light emitting element array chip is located between the first terminal (29) and the second terminal (30) ([0041]).
With respect to claim 3, Hayashida ‘279 teaches further comprising a phosphor layer (45) directly covering a surface of the light emitting element array chip (28, 36a, 36b, and 36c, 37, and 38) ([0061]).
With respect to claim 8, Hayashida ‘279 teaches wherein: the phosphor layer (45) comprises a light transmissive resin (silicone) and phosphor particles, and a refractive index of the resin is in a range of 1.30 to 1.50 (silicone has a refractive index of ~1.4) ([0061-0062]).
With respect to claim 9, Hayashida ‘279 teaches wherein an average particle diameter of the phosphor particles contained in the phosphor layer is in a range of 1 to 30 µm ([0065]).

With respect to claim 10, Hayashida ‘279 teaches an adaptive driving beam headlamp comprising the light emitting device according to claim 1 as claimed (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida ‘279 as applied to claim 3 above, and further in view of Ikegami et al. (US Patent Application Publication 2015/0129918, hereinafter Ikegami ‘918) of record.
With respect to claim 4, Hayashida ‘279 teaches the device as described in claim 3 above with the exception of the additional limitation wherein an average thickness of the phosphor layer is 50 m or less.
However, Ikegami ‘918 teaches a phosphor layer (7) having a thickness less than 50 m ([0041]) that reduces unevenness in distribution light color ([0022]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an average thickness of the phosphor layer of Hayashida ‘279 50 m or less as taught by Ikegami ‘918 to reduce unevenness in distribution light color.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida ‘279 as applied to claim 3 above, and further in view of Won et al. (US Patent Application Publication 2010/0314647, hereinafter Won ‘647) of record.
With respect to claim 5, Hayashida ‘279 teaches the device as described in claim 3 above with the exception of the additional limitation wherein the phosphor layer has protrusions and recesses at the surface thereof, and wherein a thickness of the phosphor layer at a first protrusion among the protrusions is at least twice a thickness of the phosphor layer at a first recess among the recesses.
However, Won ‘647 teaches (FIG. 4) a phosphor layer (20) having protrusions (22) and recesses (22a) formed directly covering a surface of a light emitting element (10), wherein a thickness of the phosphor layer at the protrusions is at least twice a thickness of the phosphor layer at the recesses ([0037]) to improve light efficiency ([0015]) and to emit light of a desired wavelength ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phosphor layer of Hayashida ‘279 having protrusions and recesses at the surface thereof, and wherein a thickness of the phosphor layer at a first protrusion among the protrusions is at least twice a thickness of the phosphor layer at a first recess among the recesses as taught by Won ‘647 to improve light efficiency and to emit light of a desired wavelength.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida ‘279 as applied to claim 1 above, and further in view of Shimizu et al. (US Patent Application Publication 2001/0001207, hereinafter Shimizu ‘207) of record.
With respect to claim 6, Hayashida ‘279 teaches the device as described in claim 1 above with the exception of the additional limitation further comprising a drive circuit configured to individually drive the plurality of light emitting elements.
However, Shimizu ‘207 teaches a drive circuit (610) ([0183]) to drive an LED display ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting device of Hayashida ‘279 further comprising a drive circuit configured to individually drive the plurality of light emitting elements as taught by Shimizu ‘207 to drive an LED display.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida ‘279 as applied to claim 1 above, and further in view of Shimokawa et al. (US Patent Application Publication 2010/0140640, hereinafter Shimokawa ‘640) of record.
With respect to claim 7, Hayashida ‘279 teaches the device as described in claim 1 above with the exception of the additional limitation wherein a thickness of the semiconductor layer of the light emitting elements is in a range of 1 to 10 m.
However, Shimokawa ‘640 teaches (FIG. 2) a semiconductor layer (2) having a thickness of 5 m as an art-recognized thickness for a light emitting layer in a light emitting element ([0046]).  A mere change in size has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of the semiconductor layer of the light emitting elements of Hayashida ‘279 in a range of 1 to 10 m as taught by Shimokawa ‘640 as an obvious change in size to an art-recognized thickness for a light emitting layer in a light emitting element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826